RYDER, Judge.
Robert B. Ecklund, Jr. and Robert L. Ecklund challenge a final judgment which adjudicated certain issues regarding trust assets and the trustee’s alleged breach of fiduciary duty. The trial court found in favor of the appellee trustee and appellees James Steiner and Catherine (Ecklund) Steiner. We affirm appellant’s points two, three, four and five, but remand on point one for clarification.
The trial court’s final judgment appropriately held that Catherine Steiner, a beneficiary of the trust, was entitled to one-third of the rental value of the house owned by the trust from the time the trust went into effect in May of 1986 until the house was sold in October of 1988. Thereafter, Catherine Steiner was entitled to the full rental value of $450.00 a month because she was the new owner of the house. During oral argument, the parties conceded that Catherine had not yet taken possession of the house on that date. Thus, she is entitled to the foregoing amount until she takes possession.
In its final judgment, the trial court ruled that Catherine Steiner’s total loss was $7,200.00, however, we are unable to discern how the trial judge arrived at that figure. Therefore, we remand simply for the purpose of having the trial court set forth the specific calculations which support Catherine’s total loss.
Reversed and remanded for proceedings consistent with this opinipn.
CAMPBELL, C.J., and LEHAN, J., concur.